                         3:20-cv-03294-SEM-TSH # 1            Page 1 of 8
                                                                                                       E-FILED
                                                                  Monday, 02 November, 2020 11:49:18 AM
                                                                             Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                  SPRINGFIELD DIVISION


 JEAN E. THORNE,
                                                            CASE NO.: 3:20-cv-03294
                      Plaintiff,
                                                            JUDGE:
          -v-

 PRO COM SERVICES OF ILLINOIS, INC.,                       COMPLAINT
                                                           JURY DEMAND ENDORSED HEREON
                 Defendant.
 _______________________________________

        Plaintiff, Jean E. Thorne, for her Complaint against Pro Com Services of Illinois, Inc.

(“Defendant”), states as follows:

                                      NATURE OF THE ACTION

   1.    Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), for Defendant’s unlawful collection practices as

described in this Complaint, infra.

                                      JURISDICTION AND VENUE

   2.    This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331, 1337, as the

action arises under the laws of the United States.

   3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Central District of Illinois and the events and/or omissions giving rise to the claims

made in this Complaint occurred within the Central District of Illinois.
                          3:20-cv-03294-SEM-TSH # 1             Page 2 of 8




                                                PARTIES

     4.   Plaintiff, Jean E. Thorne (“Thorne”), is a natural adult person residing in Springfield,

Illinois, which lies within the Central District of Illinois.

     5.   Thorne is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

     6.   Defendant, Pro Com Services of Illinois, Inc., is an Illinois corporation in the business of

collecting consumer debts on behalf of others within the State of Illinois and throughout the United

States. As such, Defendant regularly uses the mails and/or telephone to collect, or attempt to

collect, delinquent consumer accounts.

     7.   In its communications to consumers, Defendant identifies itself as a “debt collector.”

     8.   Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

                               FACTS SUPPORTING CAUSES OF ACTION

     9.   As Thorne was checking her credit reports, she discovered an entry bearing Defendant’s

name reporting in an active collection status a consumer medical debt in the amount of $788

originally incurred to America Ambulance Service Inc. (the “Debt”). Relevant pages from

Thorne’s Experian credit report, dated January 27, 2020, are attached to this Complaint as Exhibit

A.

     10. Thorne also noticed that Defendant had updated its reporting of the Debt to Experian as

recently as January 6, 2020. See Exhibit A.

     11. Thorne’s Experian credit report also reflected that the Debt would remain on her credit

record until June 2021. See Exhibit A. Upon information and belief, as a collection account

remains on a consumer report for seven (7) years starting from the date the underlying debt first

became delinquent, the Debt fell into delinquency beginning in or around June 2014. See Exhibit

A; see also 15 U.S.C. § 1681c.


                                                    2
                          3:20-cv-03294-SEM-TSH # 1              Page 3 of 8




   12. Thorne did not recognize the Debt as belonging to her.

   13. On or around January 27, 2020, Thorne contacted Defendant via phone to ascertain more

information about the entry appearing in her credit report and the Debt Defendant was attempting

to collect from her (the “Phone Call”).

   14.    During the Phone Call, Thorne spoke with a representative for Defendant who identified

Defendant as a “debt collector” attempting to collect a “debt.”

   15.    During the Phone Call, Defendant’s agent attempted to collect payment of the Debt from

Thorne, including offering her a payment plan.

   16.    The applicable statute of limitations for the Debt states, in relevant part:

                Except as provided in Section 2-725 of the ‘Uniform Commercial Code’,
                approved July 31, 1961, as amended, and Section 11-13 of ‘The Illinois
                Public Aid Code’, approved April 11, 1967, as amended, actions on
                unwritten contracts, expressed or implied . . . shall be commenced within 5
                years next after the cause of action accrued.

See 735 ILCS § 5/13-205.

    17.   Thus, given the applicable five (5) year statute of limitations and the fact that the Debt

fell into delinquency beginning in or around June 2014, as of January 27, 2020, the date of the

Phone Call, the Debt was a time-barred debt, i.e., it fell outside the applicable statute of limitations.

    18.   Despite the time-barred status of the Debt, at no point during the Phone Call did

Defendant’s agent disclose or explain to Thorne that the Debt was time-barred and/or that

Defendant (or anyone else) could not sue Thorne to collect it.

    19.   Despite the time-barred status of the Debt, at no point during the Phone Call did

Defendant’s agent disclose or explain to Thorne that by making a partial payment towards the

Debt, or even just making a new promise or agreement to pay, it could have the effect of reviving




                                                   3
                         3:20-cv-03294-SEM-TSH # 1             Page 4 of 8




the applicable statute of limitations as to the full balance of the Debt, thereby subjecting Thorne to

further legal liability for the Debt (i.e., she could again be sued in connection with the Debt).

   20.   After a reasonable time to conduct discovery, Thorne believes she can prove that all

actions taken by Defendant as described in this Complaint were taken willfully, with reckless

disregard of Thorne’s rights, or with knowledge that its actions were taken in violation of the law.

                                             DAMAGES

   21.   In conjunction with Defendant’s January 6, 2020 adverse credit reporting to Experian

concerning the Debt, Plaintiff was confused and misled by the Phone Call.

   22.   Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue

to attempt to collect payment from her on time-barred debt(s) and ultimately cause unwarranted

harm to her credit or otherwise harm her financially.

   23.   Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue

to use unlawful methods and/or means in its attempts to collect the Debt from her.

   24.   As a result of Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this claim.

   25.   As a result of Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described in this Complaint.

                                     GROUNDS FOR RELIEF

                   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §§ 1692e, e(2)(A), e(10) and f

   26.   All prior paragraphs are incorporated into this count by reference.

   27.   The FDCPA states, in relevant part:



                                                  4
                         3:20-cv-03294-SEM-TSH # 1            Page 5 of 8




                A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section: (2) The false representation of --
               (A) the character, amount, or legal status of any debt; or (10) The use
               of any false representation or deceptive means to collect or attempt to
               collect any debt or to obtain information concerning a consumer.

See 15 U.S.C. §§ 1692e, e(2)(A) and e(10).

               A debt collector may not use unfair or unconscionable means to collect
               or attempt to collect any debt.

See 15 U.S.C. § 1692f.

   28.   Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), and f during the Phone Call, in

conjunction with its January 6, 2020 adverse credit reporting concerning the Debt, by omitting any

disclosures whatsoever to Plaintiff concerning the time-barred status of the Debt, namely, that,

pursuant to Illinois law, Plaintiff could no longer be sued by anyone seeking to enforce the Debt

and/or that any partial payment she made towards the Debt would revive the applicable statute of

limitations as to the entire balance of the Debt.

   29.   Defendant knew, or should have known, that the applicable statute of limitations to

collect the Debt had expired, yet failed to provide complete and/or accurate disclosure of same –

and/or the legal implications of same – to Plaintiff.

   30.   Such representations and/or omissions served only to confuse and intimidate Plaintiff

with hopes that she would make an immediate payment on the Debt and/or waive her rights and

affirmative defenses under the law.

   31.   Plaintiff was unable to adequately determine the character and legal status of the Debt

based upon Defendant’s representations and/or omissions, and was unable to adequately determine

the potential legal consequences of making, or agreeing to make, a payment on the Debt.




                                                    5
                           3:20-cv-03294-SEM-TSH # 1          Page 6 of 8




   32.    As an experienced debt collector, Defendant knows that its representations to consumers

concerning the legal status of an alleged debt owed, and the consumer’s rights under the FDCPA

and/or the applicable statute of limitations, are required to be truthful, complete and accurate, and

must be disclosed without any intent to mislead or deceive.

   33.    As Plaintiff had no prior contractual relationship or dealings with Defendant, Plaintiff

was justifiably confused and skeptical of the representations and/or omissions regarding the Debt,

with specific respect to Defendant’s ability to legally collect upon the Debt.

   34.     As set forth in paragraphs 21 through 25, supra, Plaintiff has suffered concrete harm and

injury as a result of Defendant’s unlawful collection practices described in this Complaint.


                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, Jean E. Thorne, respectfully requests that this Court enter judgment

in her favor as follows:

         A. Awarding Plaintiff actual damages, in such amounts as determined by the jury, as
            provided under 15 U.S.C. § 1692k;

         B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided under
            15 U.S.C. § 1692k(a)(2)(A);

         C. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as provided
            under 15 U.S.C. § 1692k(a)(3); and

         D. Awarding Plaintiff such other and further relief as may be just and proper.




                                                 6
                        3:20-cv-03294-SEM-TSH # 1              Page 7 of 8




DATED this 2nd day of November, 2020.                 Respectfully Submitted,

                                                        /s/ Geoff B. McCarrell
                                                      Geoff B. McCarrell #0086427
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      geoff.m@consumerlawpartners.com

                                                      Attorneys for Plaintiff, Jean E. Thorne




                                         JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                      /s/ Geoff B. McCarrell
                                                     Geoff B. McCarrell #0086427
                                                     CONSUMER LAW PARTNERS, LLC




                                                 7
                         3:20-cv-03294-SEM-TSH # 1              Page 8 of 8




                  VERIFICATION OF COMPLAINT AND CERTIFICATION

STATE OF ILLINOIS                       )
                                        ) ss
COUNTY OF SANGAMON                      )

Pursuant to 28 U.S.C. § 1746, Plaintiff, Jean E. Thorne, having first been duly sworn and upon oath,
verifies, certifies, and declares as follows:

  1.   I am the Plaintiff in this civil proceeding.

  2.   I have read the above-entitled Complaint prepared by my attorneys and I believe that all of
       the facts contained in it are true, to the best of my knowledge, information and belief formed
       after reasonable inquiry.

  3.   I believe that this Complaint is well grounded in fact and warranted by existing law or by a
       good faith argument for the extension, modification, or reversal of existing law.

  4.   I believe that this Complaint is not interposed for any improper purpose, such as to harass
       Defendant, cause unnecessary delay to Defendant, or create a needless increase in the cost of
       litigation to Defendant.

  5.   I have filed this Complaint in good faith and solely for the purposes set forth in it.

  I declare under penalty of perjury that the foregoing is true and correct.

                                  10/30/2020
               Executed on ____________________.



               __________________________________________
                                 Signature




                                                      8
